Title: To George Washington from William Heath, 15 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, April 15. 1782.
                        
                        There are reports from below that a general embargo was laid the last week on all shipping at New York—that
                            several merchants who had shipped their effects for England were obliged to land them again, and are murmuring much—that
                            the hands employed on private buildings in the city are stopped working—that general Kniphausen is to embark soon for
                            Europe—that Arnold’s corps is ordered down to embark—the 17th dragoons and some yaugers to come to the lines—that a large
                            fleet has been lately seen on the coast. These are reports; but how much credit is to be given to them your Excellency can
                            best determine.
                        Captain Pray informs me that he expects some intelligence this day through a channel that he thinks may be
                            depended on—with some news-papers. He further informs that there was a firing of cannon yesterday towards New York, from
                            about 2 o’clock P.M. with intervals until near sunset. I have the honor to be With the greatest respect, Your Excellency’s
                            Most obedient servant,
                        
                            W. Heath
                        
                    